                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     VNK MANAGEMENT, LLC, et al.,                          Case No. 20-cv-04799-SVK
                                   8                     Plaintiffs,
                                                                                               ORDER TO SHOW CAUSE RE
                                   9              v.                                           SETTLEMENT
                                  10     JEFFREY PARKER,                                       Re: Dkt. No. 55
                                  11                     Defendant.

                                  12
Northern District of California
 United States District Court




                                  13           Plaintiff reports that this case has settled. Dkt. 55. All previously-scheduled deadlines are

                                  14   stayed until July 30, 2021.

                                  15           By July 23, 2021 at 12:00 p.m., the parties shall file a stipulation of dismissal. If a dismissal

                                  16   is not filed by the specified date, then the parties shall appear on July 27, 2021 at 11:00 a.m. and

                                  17   show cause, if any, why the case should not be dismissed. Additionally, the parties shall file a

                                  18   statement in response to this Order no later than July 23, 2021 at 12:00 p.m., describing with

                                  19   specificity (1) the parties’ efforts to finalize settlement within the time provided, and (2) whether

                                  20   additional time is necessary, the reasons therefor, and the minimum amount of time required to finalize

                                       the settlement and file the dismissal.
                                  21
                                               If a dismissal is filed as ordered, the Order to Show Cause hearing will be automatically
                                  22
                                       vacated and the parties need not file a statement in response to this Order.
                                  23
                                               SO ORDERED.
                                  24
                                       Dated: July 12, 2021
                                  25

                                  26
                                  27
                                                                                                        SUSAN VAN KEULEN
                                  28                                                                    United States Magistrate Judge
